El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Mediante recurso de revisión comparecen ante nos Molina Auto Sales, Inc. y Universal Insurance Company para solicitar la revocación de una sentencia del Tribunal Superior, Sala de Mayagüez, que declaró con lugar una de-manda instada por Milagros Acosta Quiñones, Hermitanio Jusino Acosta y la sociedad legal de gananciales compuesta por ambos, ordenando a los demandados recurrentes a pa-gar solidariamente a la parte demandante recurrida la cantidad de noventa y nueve mil dólares ($99,000) por con-cepto de daños y perjuicios. El 10 de diciembre de 1993 emitimos una resolución en la cual concedimos a los de-mandantes recurridos un término de veinte (20) días para *670que comparecieran por escrito y mostraran causa por la cual no debía expedirse el auto solicitado y revocar la sen-tencia del Tribunal Superior, Sala de Mayagüez. Revocamos.
El 24 de junio de 1988, a las 11:40 a.m., mientras la codemandante, Milagros Acosta Quiñones, conducía su au-tomóvil de norte a sur por la carretera estatal Núm. 101, al llegar al kilómetro tres (3), hectómetro uno (1) de esta ca-rretera, donde hay una curva amplia, se vio involucrada en un accidente de tránsito con la guagua marca Nissan Coupe —modelo 1988— conducida por el codemandado Milton Matos Rodríguez y que era propiedad de la code-mandada Molina Auto Sales, Inc.(1) El automóvil de la co-demandante fue pérdida total. La codemandante resultó gravemente herida y, además, quedó afectada de los ner-vios como resultado del accidente.
Los codemandantes presentaron su demanda el 23 de enero de 1990. El término para presentar la demanda ven-cía el 24 de junio de 1989. Por lo tanto, la demanda fue presentada un (1) año y siete (7) meses después de haber surgido la causa de acción bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141.(2) En la demanda, la parte de-mandante alegó que el término prescriptivo de un (1) año fue interrumpido mediante dos (2) cartas enviadas por la codemandada, Universal Insurance Company, a la code-mandante con fecha de 13 de octubre de 1988 y 26 de enero de 1989. Los codemandantes alegaron que dichas cartas constituían un reconocimiento de deuda por parte de la *671codemandada y que, por lo tanto, se había interrumpido el término prescriptivo de la acción.
Ambas cartas, firmadas por el ajustador de la compañía de seguros, evidencian que las partes estaban en conversa-ciones preliminares para llegar a un acuerdo de transacción. La Carta de 13 de octubre de 1988, en lo per-tinente, expresa lo siguiente:
En mi última visita a su residencia el día 7 de octubre de 1988, estando presente su esposo, discutimos por segunda oca-sión su caso. Como es de su conocimiento, anteriormente nos habíamos reunido con el mismo propósito, donde le indiqué que luego de evaluar su caso, entiéndase a base de negligencia com-parada, le hice una oferta por $3,000.00.
Sobre este particular, tanto usted como su esposo, rechazaron la oferta y me indicaron que la suma de $35,000.00 podían con-siderarla favorablemente.
La Carta de 26 de enero de 1989, en lo pertinente, ex-pone lo siguiente:
Por este medio le comunico que desconozco totalmente las razones que puedan existir de su parte para no autorizarnos a obtener todos los récords médicos suyos.
Sobre el particular, vuelvo a recalcarle que sin esos documen-tos bajo ningún concepto podremos efectuar una evaluación de su caso que nos permita hacerle una oferta en transacción razonable.
Las partes demandadas recurrentes contestaron la de-manda, formularon una reconvención y levantaron como defensa afirmativa que la causa de acción traída por la parte demandante estaba prescrita. Luego de un sinnú-mero de trámites procesales, el Tribunal Superior, Sala de Mayagüez, dictó la sentencia en la cual declaró sin lugar la reconvención formulada por la parte demandada y con lu-gar la demanda incoada por la parte demandante. Condenó a los codemandados a pagar solidariamente a la parte de-mandante la cantidad total de noventa y nueve mil dólares ($99,000) en concepto de daños y perjuicios, y las costas y gastos del litigio.
*672Los codemandados presentaron en término un recurso de revisión que sostiene que el tribunal de instancia erró al no desestimar la demanda por estar prescrita de su faz. Oportunamente, concedimos a la parte demandante un término para que compareciera por escrito a mostrar causa por la cual no debía expedirse el auto solicitado y revocarse la sentencia del Tribunal Superior. Luego de estudiar el escrito en cumplimiento de orden presentado por la parte demandante, procedemos según el curso decisivo intimado anteriormente.
HH HH
Para resolver el caso de marras sólo es pertinente con-siderar el señalamiento en cuanto a que la demanda es-taba prescrita. Veamos.
En esencia, la parte demandante alega que las cartas que le fueron enviadas por la codemandada Universal Insurance Company, constituyen un reconocimiento de deuda por parte de la codemandada y que, por lo tanto, se inte-rrumpió el término de prescripción de la acción.
El Art. 1868 del Código Civil," 31 L.P.R.A. see. 5298, rige lo pertinente a las acciones que prescriben por el transcurso de un (1) año: “La acción para exigir la responsabilidad civil por injuria o calumnia, y por las obligaciones derivadas de la culpa o negligencia de que se trata en la see. 5141 de este título desde que lo supo el agraviado”.
A su vez, el Art. 1873 del Código Civil, 31 L.P.R.A. see. 5303, expone las tres (3) formas en las cuales se interrumpe la prescripción de las acciones. Se interrumpe por su ejercicio ante los tribunales, por reclamación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor.
Una norma que ha sido reiterada, con uniformidad, por este Tribunal es que “[n]o puede concederse ... *673como acto de reconocimiento de deuda las conversaciones y gestiones que sobre una posible transacción llevan a efecto las partes”. Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471, 480 (1980).
La regla sobre el alcance de conversaciones y ofertas de transacción es que “el hecho de que un litigante haga ofer-tas de transacción o de arreglo antes del pleito o durante su tramitación, nunca puede estimarse por sí solo como un reconocimiento de su responsabilidad, y a lo sumo lo que significa es que desea evitar el pleito o su continuación, por lo que tal clase de prueba nunca debe ser permitida por los tribunales”. Díaz de Diana v. A.J.A.S. Ins. Co., supra, págs. 480-481.
Según indica Wigmore, “la oferta meramente implica un deseo de lograr sosiego {peace) y no constituye una acepta-ción de que se ha incurrido en falta”. (Traducción nuestra.) IV Wigmore on Evidence Sec. 1061, pág. 28 (1940). El Es-tado, en su deseo de fomentar la paz entre los ciudadanos, alienta las transacciones. Es por esta razón que hemos re-suelto en repetidas ocasiones que no es admisible, en plei-tos civiles, una prueba sobre las negociaciones y ofertas de transacción como indicadoras de la aceptación de responsabilidad.
La Regla 22(B) de Evidencia adoptadas en 1979 recoge esta norma. La regla establece que “[e]videncia de que una persona ha provisto, ofrecido o prometido proveer, o de que una persona ha aceptado u ofrecido o prometido aceptar, dinero o cualquier otra cosa para transar una reclamación no es admisible para probar responsabilidad ...”. 32 L.P.R.A. Ap. IV.
El reconocimiento de una deuda por parte del deudor tiene que ser “ ‘espontáneo o directamente verificado por el deudor de un modo inicial y con la específica intención de reconocer la pervivencia de un derecho contrario’ ”. Díaz de Diana v. A.J.A.S. Ins. Co., supra, pág. 482.
*674Examinada la normativa pertinente, procede que la apliquemos a los hechos ante nos.
La controversia que ha de resolverse en el caso de ma-rras es si las Cartas de 13 de octubre de 1988 y de 26 de enero de 1989 que envió la codemandada, Universal Insurance Company, a la demandante constituyen un acto de reconocimiento de deuda según lo requiere el Art. 1873 del Código Civil, supra, para interrumpir el término prescrip-tivo de la causa de acción.
En la primera carta, el ajustador menciona una oferta de transacción que fue rechazada por los codemandantes y hace los esfuerzos por hacer una próxima oferta de transacción. En la segunda carta, el ajustador es persis-tente en que necesita los expedientes médicos de la code-mandante para poder hacer una oferta de transacción razonable. En ningún momento, en estas cartas, la compa-ñía de seguros hace un reconocimiento claro, espontáneo e inequívoco de la deuda. Del lenguaje de las cartas citadas se desprende que su propósito era llegar a un acuerdo. Es claro que la codemandada —Universal Insurance Company— estaba haciendo las gestiones preliminares para hacer una oferta de transacción a los demandantes.
El accidente del cual surgió la causa de acción de acuerdo con el Art. 1802 del Código Civil, supra, ocurrió el 24 de junio de 1988. El término prescriptivo de la acción de daños se computa desde el momento en el cual el agraviado conoce o sabe acerca de la existencia del daño. Cintrón v. E.L.A., 127 D.P.R. 582 (1990). El término de prescripción para las acciones que surgen bajo el Art. 1802 del Código Civil, supra, es un (1) año, por lo tanto la acción prescribía el 23 de junio de 1988. El término de prescripción no fue interrumpido por ninguna de las tres (3) formas que esta-blece el Art. 1873 del Código Civil, supra. Veamos.
*675La primera forma que expone el Art. 1873 del Código Civil, supra, es por el ejercicio de la acción ante los tribunales. Surge claramente de los hechos que la de-manda original se presentó luego de haber transcurrido un (1) año y siete (7) meses desde la ocurrencia de los hechos. Por lo tanto, la parte demandante no cumplió con este primer requisito.
La segunda forma que estipula el artículo citado es por reclamación extrajudicial del acreedor. La interrupción estatuida en este artículo “ ‘es la manifestación inequívoca de [quien], amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo’ ”. Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 751 (1992). En cuanto a la forma del acto de la reclamación, Diez-Picazo expone:
... La Ley no exige, en este punto, ninguna forma especial y donde la ley no distingue tampoco debemos nosotros distinguir. En cualquier forma que sea hecha la reclamación posee valor interruptivo. ... En todo caso, se podrá plantear un problema de prueba —de la existencia de la reclamación y de su fecha-pero no un problema de forma. L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, Cap. IV(2), pág. 40.
Para que la interrupción extrajudicial surta efecto, la reclamación o pretensión tiene que ser dirigida al sujeto pasivo del derecho y debe ser recibido por éste. Zambrana Maldonado v. E.L.A., supra. Le corresponde al titular del derecho que alegue haber hecho una reclamación extrajudicial probarlo mediante una prueba directa o circunstancial. Un examen de los autos del caso revela con claridad que la parte demandante no alegó ni probó me-diante prueba directa ni prueba circunstancial haber he-cho una reclamación extrajudicial a ninguno de los codemandados.
Aun si aceptamos que la Carta de 13 de octubre de 1988 constituye una prueba circunstancial de que hubo una re-*676clamación extrajudicial verbal por parte de los demandan-tes a la Universal Insurance Company que interrumpía el término prescriptivo, el nuevo término prescribía el 13 de octubre de 1989. La demanda fue presentada el 24 de enero de 1990, es decir, tres (3) meses más tarde de la fecha cuando prescribía el término. En conclusión, la de-manda estaría prescrita de todas formas.
Tampoco hay evidencia de que hubo actividad entre la aseguradora y los codemandantes después de la Carta de 13 de octubre de 1988. La Carta de 26 de enero de 1989, que envió la aseguradora a los codemandantes, tenía el propósito de pedirles que firmaran una autorización para obtener sus récord médicos y, así, poder hacerles una oferta de transacción razonable. Dicha carta no constituye una prueba circunstancial de que hubo otra reclamación extrajudicial de la deuda que interrumpiera el término prescriptivo.
La tercera forma de interrumpir el término prescriptivo que establece el Art. 1873 del Código Civil, supra, es me-diante cualquier acto de reconocimiento de la deuda por el deudor. Hemos dejado establecido el principio jurispruden-cial y de derecho de que las ofertas de transacción no cons-tituyen un reconocimiento de deuda.
Luego de evaluar las cartas que envió la codemandada a la parte demandante determinamos, por su contenido, que constituyen, principalmente, gestiones incidentales a una oferta de transacción y no interrumpieron el término pres-criptivo de un (1) año. Además, aun si asumiéramos que la Carta de 13 de octubre de 1988 constituye prueba circuns-tancial de una reclamación extrajudicial, la demanda fue incoada un (1) año y tres (3) meses después de esta gestión. Por todo lo cual, es forzoso concluir que la demanda original estaba prescrita a la fecha de su presentación.
Aunque somos conscientes de los daños sufridos por Milagros Acosta Quiñones y Hermitanio Jusino Acosta, no po-demos soslayar la importancia en nuestro ordenamiento de *677la figura de la prescripción y de que los demandantes tie-nen que ser diligentes en el ejercicio de sus derechos, y que “las reclamaciones válidas se accionan inmediatamente y no se abandonan”. Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943, 950 (1991). Véase Rivera Castillo v. Mun. de San Juan, 130 D.P.R. 683, 695 (1992).

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri disintió con opinión escrita, a la cual se unieron los Jueces Asociados Señores Negrón García y Alonso Alonso.
- O -

 La codemandada Universal Insurance Company es la compañía que asegura a Molina Auto Sales, Inc. contra accidentes de automóviles.


 “El que por acción u omisión causa daño a otro, interviniendo culpa o negli-gencia, está obligado a reparar el daño causado. La imprudencia concurrente del perjudicado no exime de responsabilidad, pero conlleva la reducción de la indemnización.” Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141.